Henninger, P. J.,
Plaintiff sued defendant for the balance due upon a written contract with defendant for radio time which admittedly was furnished at the price agreed upon. Defendant had paid all that had been paid on the contract, about $750, and contended that the $293.34 still due was owing by Hudson-Bethlehem Motors, Inc., because the contract contained this language:
“Bill x/% of monthly charge to Hudson-Allentown Motors, Inc., 26 N. 5th St., Allentown, Pa. Bill % of monthly charge to Hudson-Bethlehem Motors, Inc., 1902 W. Broad St., Bethlehem, Pa.”
On preliminary objections, we have already held that that language does not necessarily and of itself relieve defendant of liability for one half of the charges for service for which it contracted, and we left the question of interpretation to the jury upon evidence concerning the parties’ own interpretation of their contract: WKAP, Inc., v. Hudson-Allentown Motors, Inc., 79 D. & C. 354.
At the trial it developed that Hudson-Allentown and Hudson-Bethlehem were two distinct corporate entities, both owned by a Mr. Phillips and that the separate billings were for auditing purposes to indi*520cate the operating costs for each organization, that the bills whether to Hudson-Allentown or to HudsonBethlehena were always made out for the full amount with a notation “% of the above for your account”.
The account was slow and the testimony showed that all dunning was with Hudson-Allentown, which paid all that was paid on the account.
Since defendant contracted for all the services rendered and since the conversations and conduct of the parties indicated that it was being held accountable despite the split billing, the verdict against defendant was amply supported by the testimony taken at the trial.
Now, March 30, 1953, defendant’s motions for a new trial and for judgment n. o. v. are denied and judgment is now entered upon the verdict for $330, with interest from May 9, 1952, and costs.